Exhibit 10

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“this Amendment”)
dated as of August 31, 2011 is entered into by INFINITY PROPERTY AND CASUALTY
CORPORATION, an Ohio corporation (the “Borrower”), and REGIONS BANK, an Alabama
banking corporation (the “Lender”).

Recitals

A.      The Borrower and the Lender are parties to a certain Amended and
Restated Credit Agreement dated as of August 31, 2008 (the “Credit Agreement”).

B.      The Borrower and the Lender now desire to increase the Facility Fee, to
extend the Termination Date, to increase the Margin and to make the other
changes set forth in this Amendment.

C.      The Lender has agreed to grant the requested amendments, provided that
the Borrower and the Lender enter into this Amendment.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrower and the
Lender hereby agree as follows:

1.      Rules of Construction. This Amendment is subject to the rules of
construction set forth in Section 1.1 of the Credit Agreement.

2.      Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein have the meanings defined for them in the Credit Agreement.

3.      Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lender as follows:

 

  (a)

Representations and Warranties in Credit Documents. All of the representations
and warranties set forth in the Credit Documents are true and correct on and as
of the date of this Amendment, except to the extent that such representations
and warranties expressly relate to an earlier date.

 

  (b)

Organizational Documents. The organizational documents of the Borrower have not
been amended since August 31, 2008.

 

  (c)

No Default. The Borrower is in compliance with all the terms and provisions set
forth in the Credit Documents on its part to be observed or performed, and no
Event of Default, nor any event that upon notice or lapse of time or both would
constitute such an Event of Default, has occurred and is continuing.



--------------------------------------------------------------------------------

4.      Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:

 

  (a)

The definition of “Margin” set forth in Section 1.2(v) is hereby amended to
read, in its entirety, as follows:

“(v)    Margin means one percent (100 basis points) per annum.

 

  (b)

The definition of “Termination Date” set forth in Section 1.2(jj) is hereby
amended to read, in its entirety, as follows:

“(jj)    Termination Date means the maturity date of the Revolving Loan (which
is August 31, 2014), as such date may be extended from time to time pursuant to
Section 2.5 or accelerated pursuant to Section 6.2.”

 

  (c)

The first sentence of Section 2.7 of the Credit Agreement is hereby amended to
read, in its entirety, as follows:

“The Borrower shall pay to the Lender a facility fee (the “Facility Fee”) that
begins to accrue on the date hereof and shall be computed at the rate of two
tenths of one percent (.20%) per annum times the Maximum Facility Amount divided
by four (4).”

 

  (d)

The following Section 2.8 is hereby added to the Credit Agreement:

SECTION 2.8 Auto Debit Provision. The Borrower hereby authorizes the Lender to
initiate entries to its checking or savings account held with the Lender for the
purpose of making the payments due hereunder. The Borrower further authorizes
the Lender to withdraw such payments from said account. The Lender acknowledges
that the authorization of the Borrower contained in this Section 2.8 may be
revoked at any time by the Borrower’s written notice of revocation to the Lender
in such time and manner as to afford the Lender a reasonable opportunity to act
thereupon.

 

  (e)

Section 5.15(f)(4) of the Credit Agreement is hereby amended to read, in its
entirety, as follows:

“guarantees in respect of the Debt of its subsidiaries or of other contractual
obligations of its subsidiaries entered into in the ordinary course of business,
including but not limited to operating leases.”

 

  (f)

Section 5.15(g)(2) of the Credit Agreement is hereby amended to read, in its
entirety, as follows:

“Leverage Ratio” means the ratio of total Debt of Borrower to the sum of
shareholders’ equity plus Debt, less unrealized gains of Borrower.

 

2



--------------------------------------------------------------------------------

5.      Fees and Legal Expenses. The Borrower hereby agrees to pay all legal
costs and expenses incurred in connection with the review, analysis and
preparation of this Amendment.

6.      No Novation, etc. Nothing contained in this Amendment shall be deemed to
constitute a novation of the terms of the Credit Documents, nor impair any Liens
granted to the Lender thereunder, nor release any obligor from liability for any
of the Obligations, nor affect any of the rights, powers or remedies of the
Lender under the Credit Documents, nor constitute a waiver of any provision
thereof, except as specifically set forth in this Amendment.

7.      Governing Law, Successors and Assigns, etc. This Amendment shall be
governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

8.      Entire Agreement. This Amendment constitutes the entire understanding to
date of the parties hereto regarding the subject matter hereof and supersedes
all prior and contemporaneous oral and written agreements of the parties thereto
with respect to the subject matter hereof.

9.      Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.

11.    No Waiver. Nothing contained herein shall be construed as a waiver or
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Credit Documents not specifically mentioned herein, and
the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.

12.    Effect of this Amendment. This Amendment amends and supplements the
Credit Agreement and shall be construed as if it were a part thereof for all
purposes. Any representation or warranty contained herein that is determined by
the Lender to have been misleading or untrue in any material respect at the time
made shall constitute an Event of Default under the Credit Agreement and the
other Credit Documents in accordance with the Credit Agreement as if such
representation or warranty had been contained in the Credit Agreement, and any
default by the Borrower in the performance or observance of any provision of
this Amendment shall constitute an Event of Default under that section as if
such provision had been contained in the Credit Agreement.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
executed and delivered by their duly authorized representatives.

 

INFINITY PROPERTY AND CASUALTY CORPORATION By:  

/s/ Roger Smith

       Its: Executive Vice President, Chief
     Financial Officer and Treasurer REGIONS BANK By:  

/s/ David A. Simmons

Title:  

Senior Vice President